 In the Matter of BALL BROTHERS COMPANY, INCORPORATED, EMPLOYERandFEDERATION OF GLASS, CERAMIC & SILICA SAND WORKERS OFAMERICA, CIO, PETITIONERCase No. 35-RC-245.-Decided November 14,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,a hearingwas held before William A.McGowan, hearingofficer.The hearingofficer's rulingsmade at thehearing arefree from prejudicial error and are herebyaffirmed..Pursuantto the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegatedits powersin connection withthis case to a three-member panel [ChairmanHerzog andMembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employeris engaged in commercewithin the meaning of theNational Labor Relations Act.2.The labororganizationsinvolved claim to representcertain em-ployees of the Employer.3.A questionaffecting commerce existsconcerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Federation of Glass, Ceramic & Silica Sand Workers ofAmerica, CIO, herein called the Petitioner, seeks to represent a unitlimited to factory clerical employees at the Employer's Muncie, In-diana, plant, excluding confidential employees and supervisors. Inthe alternative it would merge these employees into a single unit withother employees whom its currently represents.The Glass BottleBlowers Association of the United States and Canada, AFL, hereincalled the Intervenor, agrees with the Petitioner's unit request.TheEmployer asserts that the proposed unit is inappropriate, contendingthat the work of all its office and clerical employees is substantiallysimilar, and there is therefore no distinction between its office andfactory clerical employees.87 NLRB No. 7.34 BALL BROTHERS COMPANY, INCORPORATED35The Muncie plant is one of several plants operated by the Employer.'Its operations are carried on in about 35 buildings, including what isknown as a main office building. There is no history of collectivebargaining for any of the office or clerical employees at the Muncieplant.All of the production and maintenance employees are repre-sented for collective bargaining purposes.2There are approximately 185 office and clerical employees, about125 of whom work in the main office building. In the main officebuilding are located the cashiers (personnel assigned to treasurer) ;the production planning and purchasing divisions (personnel assignedto manufacturing) ; the domestic, domestic home service, packing,food laboratory, and zinc, rubber, and paper departments (personnelassigned to sales) ; the invoicing, budget, cost, general accounting andpay-roll departments (personnel assigned to accounting) ; the indus-trial relations, traffic, and shipping division; the stenographic, credits,telephone reception, printing, and filing divisions, and the mail room.Outside of the main office building are located the personnel, healthand safety, and bills of lading and scheduling divisions; the stock-room ; the timekeeping and bonus clerks ; and the industrial engineer-ing,plant service, rubber, zinc, quality control., glass, generalengineering, paper, and research and development divisions (person-nel assigned to manufacturing).The Petitioner seeks to representall of the clerical employees located outside of the main office building,except those in the personnel, health and safety, and bills of ladingand scheduling divisions, and the secretaries to the plant managersof the industrial engineering, plant service, general engineering, andresearch and development divisions.A majority of the main office clericals are salaried employees, andare carried on the office pay roll.The greater number of the factoryclericals are paid on an hourly basis, and are carried on the generalpay roll.3All office and clerical employees are under the generalsupervision of the Employer's office manager.The employees in theproposed unit are, for the most part, under the immediate supervision'In addition to the Muncie plant, the Employer operates a strawboard mill at Nobles-ville,Indiana ; a zinc rolling mill at Greencastle,Indiana ; outside glass factories atHillsboro, Illinois ; Okmulgee, Oklahoma ; Wichita Falls, Texas ; and El Monte, California ;a commercial cap plant in Chicago, Illinois ; and a glass plant in Jacksonville, Florida.2The Petitioner represents a miscellaneous group of employees including all employeesin the glass division except the glass machine operators, the moldmakers, and the glassmachine repairmen ; all employees in the zinc, paper, and rubber divisions, and in theshipping and warehouse department.The Intervenor represents the glass machine oper-ators and the glass machine repairmen.The American Flint Glass Workers Union ofNorthAmerica,AFL, represents the moldmakers.The International Association ofMachinists represents the employees in the main machine shop.The Bricklayers, Masons& Plasterers' International Union of America, AFL, represents the bricklayers.s Not over 25 of the 125 clerical employees in the main office building are hourly paid,and not over 10 of the 60 clericals located outside the main office are paid on a salarybasis.877359-50-vol. 87-4 .36DECISIONS OF NATIONALLABOR RELATIONS BOARD.of the foreman and. plant managers of the various production de-partments where they are located.Prospective employees are interviewed by the manager of the di-vision concerned, who makes his recommendations to the office man-ager.The office manager makes the final determination as toemployment of all office and clerical employees.All employees in the proposed unit, except the timekeepers and{bonus clerks, are personnel assigned to manufacturing.4The time-keepers and bonus clerks are under the supervision of the paymasterin the pay-roll department, which is part of the accounting division..Although the Employer argues that the employees sought to be rep-resented by the Petitioner should not be placed in a separate unitapart from its other office and clerical employees, it offered no evidenceof the latter's duties and functions to support its contention that thework of all these employees is substantiallysimilar.The record doesnot show that the office and clerical employees whom the Petitionerwishes to exclude from the unit have any contact or interests in com-mon with those of the employees it seeks to represent. The employeesin the proposed unit do the usual clerical work in connection withmanufacturing operations carried on throughout the plant.TheBoard has previously declined to establish a single unit of office andfactory clerical employees 5We believe that these factory clericalsare a sufficiently homogeneous and distinct group to warrant estab-lishing them in a separate unit.The Petitioner would exclude from the unit the following employeeswho are located outside the main office building :Bills of lading and scheduling department:Two clerks from thisdepartment were moved into the factory in order to facilitate theloading of trucks.Bills of lading for rail shipments are still handledby clerks in the main office building.The work of both groups issimilar, and all work under the supervision of the trafficmanager.Personnel department:The three clerks in this department workdirectly with the industrial relations department.They are all en-gaged in the collecting of materials and records relating to personneland labor matters.Safety and health department:The four employees in this depart-ment work on company records pertaining to safety matters for all.employees in the plant. In addition, they also do similar work for all4The onlypersonnel assigned to manufacturing not included in the proposed unit aretwo employees in the production planning division, and five in the purchasing division, alllocated in the main office building.The record does not show the classification of theseemployees, or what kind of work they do.5Minneapolis-Moline Company,85 NLRB 597;Auto-Fite Battery Corporation (Vincennes,Indiana, Division),85 NLRB 1034;Chrysler Corporation,76NLRB 55.Cf.GeneralPetroleum Corporation,83 NLRB 514. BALL BROTHERS COMPANY, INCORPORATED37.of the Employer's other plants, working through the plant managersof these plants.°We believe that these employees have a greater community of in-terest with the office clericals than with factory clericals.We shalltherefore exclude them from the unit.The Employer and the Petitioner agree that the personal secretariesto the heads of the industrial engineering, plant service, general engi-neering, and research and development divisions should be excludedfrom the unit.They disagree with respect to the secretaries to theheads-of the rubber, zinc, glass, and paper divisions.The Employercontends that these secretaries should be excluded from the unit as con-fidential employees.The Petitioner would include them in the unit..The secretaries about whom the parties are in dispute do generalclerical and stenographic work.All do substantially the same typeof work.The Employer argues that they are confidential employeesbecause their work includes matters pertaining to merit increases,personnel seniority records, and absenteeism reports, and because theytype grievance forms, and memoranda to the industrial relations divi-sion pertaining to grievances.The plant managers for whom thesesecretaries work handle labor relations for their divisions.They donot, however, establish labor relations policy for the entire company.This general policy is established by others in conjunction with thevarious factory managers.The secretaries do not attend the,meetingsat which general labor relations policy is formulated. Inasmuch asthese employees do not have access to general labor relations policydata, we find that they are not confidential employees.'We shall in-clude these secretaries in the factory clerical unit.There remains for consideration the supervisory status of the assist-ant foreman in the plant service division, and of the mold shop expe-diter in the glass division.Theassistant foremanworks principally with the general laborcrew who do maintenance work.The direction of this crew is doneon instructions received from his foreman.He also works as an expe-diter, checking up on hourly rated jobs to see how much time theemployees spend on each particular job.The information which he:secures is for cost distribution purposes, and goes to the cost depart-ment.He does not have authority to hire or discharge.. We do notbelieve that the assistant foreman in the plant service division is a6The Employer does not have separate safety directors in its other plants.Aliieneapolis-AlolineCompany,85 NLRB 597;Ampler Manufacturing Company,85NLRB 523;Hotpoint, Inc., 85NLRB 485 ;Wise, Smith & Company, Inc.,83 NLRB 1019;Ozark Central Telephone Company,83 NLRB 258;The Ohio Associated Telephone Com-pany,82 NLRB 972. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDnnpervisor within the meaning of the Act.Accordingly, we shall in-clude him in the unit.Themold shop expeditersets up work schedules, assigns work tothe mold shop employees, and follows the work through to see that allspecifications are met.He does no mold work, and is an hourly paidemployee.He supervises approximately 35 to 40 moldmakers, whosehiring and discharge he may effectively recommend.We find thatthe mold shop expediter is a supervisor.We shall exclude him fromthe unit.We have heretofore held that factory clerical employees should,if there is a history of bargaining for the production and maintenanceemployees from which-they have been excluded, be given an oppor-tunity in a self-determination election to voice their desire for oragainst representation in the production and maintenance unit." Inthe instant case, the Employer's production and maintenance em-ployees are represented in a number of separate units. In the absenceof any presently existing over-all unit embracing the production andmaintenance employees, we find that the factory clerical employeesconstitute a separate appropriate unit.We find that all factory clerical employees at the Employer'sMuncie, Indiana, plant, including those in the stockroom, the indus-trial engineering, plant. service, rubber, zinc, quality control, glass,general engineering, paper, and research and development divisions,and the timekeepers and bonus clerks," but excluding the clerical em-ployees in the personnel, health and safety, and bills of lading andscheduling division, the secretaries to the plant managers of the indus-trial engineering, plant service, general engineering, and research anddevelopment division, the clerical employees in the Employer's mainoffice building, the mold shop expediter, and all supervisors, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than8Gemmer Manufacturing Company,85 NLRB 700 ;Watson-Flagg MachineCo., 83 NLRB734;General Petroleum Corporation,83 NLRB 514;Chrysler Corporation,76 NLRB 55.9As the timekeepers and bonus clerks are clearly factory clerical employees such as wehave previously included in units of factory clerical or production and maintenanceemployees, we shall include them in the unit, although they are under the supervision ofthe paymaster.Chrysler Corporation,76 NLRB 55;Hotpoint, Inc.,85 NLRB 485 ;TheClark Thread Company,79 NLRB 542.;II.J.Heinz Company,77 NLRB 1103.]UEither participant in the election herein may, upon its prompt request to, and approval-thereof by, the Regional Director, have its name removed front the ballot. BALL BROTHERS COMPANY, INCORPORATED39S30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who were'employed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since-quit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by Federation of Glass, Ceramic & Silica Sand Workers of America,CIO, or by Glass Bottle Blowers Association of the United States andCanada, AFL, or by neither.